

116 HR 2059 IH: To amend the Internal Revenue Code of 1986 to make permanent the second generation biofuel producer credit.
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2059IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mrs. Axne (for herself and Ms. Finkenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the second generation biofuel producer
			 credit.
	
		1.Second generation biofuel producer credit
 (a)In generalSection 40(b)(6) of the Internal Revenue Code of 1986 is amended by striking subparagraph (J). (b)Effective dateThe amendment made by this section shall apply to qualified second generation biofuel production after December 31, 2017.
			